ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Amina Enterprise Group                       )      ASBCA Nos. 58547, 58548
                                             )
Under Contract Nos. W91B4P-10-P-0309 )
                    W91B4P-10-P-0329 )

APPEARANCE FOR THE APPELLANT:                       Mr. Muhammad R. Ahmed

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Cali Y. Kim, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

      Dated: 2 February 2015




                                                 Administrativ
                                                 Armed Servic       ard
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58547, 58548, Appeals of Amina
Enterprise Group, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals